          Case 7:20-cv-09646-NSR Document 5 Filed 01/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KRISTOPHER A. GALICIA RODRIGUEZ,                                                1/15/2021

                                  Plaintiff,
                                                                    20-CV-9646 (NSR)
                      -against-
                                                                 ORDER OF SERVICE
 HUDSON VALLEY CHRYSLER,

                                  Defendant.

NELSON S. ROMÁN, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, and the New York State Human Rights Law, N.Y. Exec.

Law §§ 290 to 297, alleging that his former employer discriminated against him based on his

race, color, and national origin. By order dated December 1, 2020, the Court granted Plaintiff’s

request to proceed in forma pauperis (IFP).

                                           DISCUSSION

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of
           Case 7:20-cv-09646-NSR Document 5 Filed 01/15/21 Page 2 of 3




time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Hudson Valley Chrysler through the

U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service

Process Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is

further instructed to issue a summons and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to complete the USM-285 forms with the address

for Hudson Valley Chrysler, issue a summons, and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

 Dated:    January 15, 2021
           White Plains, New York

                                                             NELSON S. ROMÁN
                                                           United States District Judge



                                                  2
Case 7:20-cv-09646-NSR Document 5 Filed 01/15/21 Page 3 of 3




             DEFENDANT AND SERVICE ADDRESS

   Hudson Valley Chrysler
   200 Auto Park Place
   Newburgh, NY 12550
